Title: John Thaxter to Abigail Adams, 2 September 1778
From: Thaxter, John
To: Adams, Abigail



Madam
Wednesday Philadelphia Septr. 2d. 1778

Your much esteemed favors of 23d. July and 19th. Augst. came to hand on Monday. Your Letters and the inclosed ones were very acceptable; as they contained agreeable Information. The Letter of June from you and also those from home of the same month mentioned that our Parents were under the operation of a disease, which has swept away its thousands. Tho’ Art has check’d its malignity, yet fears will arise when near connections have it in the way which promises the greatest success. The present Letters contain the only information from that Quarter since June—an Interval of more than two months. I will only say that my sensations in that period were neither pleasing nor agreeable.
Should I pass over the Quotations and observations in your letter respecting the Commissioners without expressing Admiration, I should deprive myself of the pleasure which the pertinency of both inspired on the perusal. There is not a passage in Milton more applicable—it designates their characters in a very just manner. Their productions since the last publication of Congress are curious. Govr. Johnstone has made a seperate declaration—Carlisle, Clinton and Eden a joint one. There is neither decency nor conclusive reasoning in either of them. Johnstone to prevent embarrassments and difficulties has seperated himself from his Colleagues in Iniquity, Congress having declared they could not negociate with him as a Commissioner. The Commissioners may publish their productions—Congress I believe will not. It is not known among people here that Congress have recieved any thing further from them. You will therefore Madam use your discretion as to a communication of the above. I believe it is somewhat private as yet.
We hear nothing of consequence of late of the expedition against the inchanted Island. Great men have gone—may great Exploits be atchieved. I hope the present Expedition has no features of the old. Success there will materially affect the Councils and Operations of the Enemy at New York. For that reason I most ardently wish for it. The departure of the French Fleet has no doubt thrown embarrassments upon the operations on the Island, but I presume not insuperable Obstacles. The Spirit of the Militia does them great honor. If General Spencer is within the Atmosphere of the Troops he ought to be sacrificed. It must be damp, rainy or foggy wherever he is if fighting is the Object.
The Charges against General Lee were as follows viz. 1st. Disobedience of orders in not attacking the Enemy agreeable to repeated instructions. 2d. Misbehaviour before the Enemy in making an unnecessary, disorderly and shameful retreat. 3d. Disrespect to the Commander in Chief. He was found guilty of the whole of the 1st. and 3d. and in part of the 2d. viz. in making an unnecessary and disorderly retreat. The proceedings of the Council of War are publishing. Every one that reads them will judge for themselves. He is suspended.
You propose a number of Questions to me respecting the Ladies in this part of the world, which I beg leave to arrange under the two following heads viz. Sense and Beauty. I can answer them Madam, only in general terms, as a multiplicity of business and other causes have prevented any considerable Intercourse with them. I have been introduced to Ladies possessing the former and latter. You will excuse any thing of a descriptive nature, lest insipidity or partiality should be the most conspicuous Color in the portrait. I possess not a descriptive talent, but good Sense and Literature I respect in both sexes. As to the Question which immediately affects me, I must candidly answer, that a cold phlegmatic frame has in times past and does at present render me invulnerable to the most poignant shafts of the celebrated Bow. This is a constitutional answer. It is a misfortune—and one without remedy.
I am much obliged by your polite Caution, Madam: Be assured that the greatest attention shall be paid to the preservation of the health of so valuable a Lad as he who has the honor to be with great respect your most humble Servant,

J.T. Junr.

